Citation Nr: 0820248	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-40 634	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to additional burial benefits based on the 
cause of death being service-connected.

2.  Whether the appellant is a proper claimant for Dependency 
and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 
1151, and if so, whether such benefits are warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The veteran served on active duty from November 1974 to June 
1975; she died in May 2001.  The appellant was the veteran's 
partner and paid for her burial from her personal funds.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The matter of whether the appellant is a proper claimant for 
DIC benefits under 38 U.S.C.A. § 1151, and if so, whether 
such benefits are warranted, is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action is required on her 
part.


FINDINGS OF FACT

1.  The veteran died in May 2001; the cause of her death was 
complications of an acute upper gastrointestinal infection 
(probably viral); other significant conditions contributing 
to death were obesity and seizure (by history).

2.  The disabilities that were the listed primary and 
contributory causes of the veteran's death were not service 
connected.

3.  At the time of the veteran's death, she did not have any 
service-connected disability, and a service-connected 
disability is not shown to have contributed to cause or to 
have hastened her death.




CONCLUSION OF LAW

The criteria for establishing entitlement to service-
connected burial benefits are not met.  38 U.S.C.A. § 2307 
(West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

The facts in this matter are not in dispute.  Resolution of 
the appeal is dependent on application of governing law and 
regulation to the facts shown.  Notably, in this appeal the 
appellant is represented by a service organization that 
should be well aware of the governing legal criteria.

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Service-Connected Burial Benefits

The veteran died in May 2001.  The cause of death was 
complications of an acute upper gastrointestinal infection 
(probably viral).  Other significant conditions contributing 
to death were obesity and seizure (by history).  

The veteran was not service-connected for any disability at 
the time of her death.

The RO awarded the appellant nonservice-connected burial 
benefits in March 2002.  She appealed, stating that she 
should be awarded service-connected burial benefits.  
Specifically, the appellant maintains that the veteran's 
death was caused by the negligence of the San Francisco VA 
Medical Center (specifically, the medical treatment that the 
veteran received and failed to receive on the day of her 
death).  

In any case in which a veteran dies as the result of a 
service-connected disability or disabilities, the Secretary, 
upon request of the survivors of such veteran, shall pay the  
burial and funeral expenses incurred in connection with the 
death of the veteran in the amount not exceeding the greater 
of (1) $2,000, or (2) the amount authorized to be paid under 
section 8134(a) of title 5 in the case of Federal employee 
whose death occurs as the result of an injury sustained in 
the performance of duty.  Funeral and burial benefits 
provided under this section shall be in lieu of any benefits 
authorized under sections 2302 and 2303(a)(1) and (b) of this 
title.  38 U.S.C.A. § 2307.

The disorders/condition that caused the veteran's death 
(acute upper gastrointestinal infection, obesity and seizure) 
were not service connected.  Significantly, it is not 
alleged/argued that any such disorder(s) that were directly 
related to her military service.

Because the veteran did not die as a result of service-
connected disability or disabilities, the appellant is not 
entitled to burial benefits at the service connected rate.  
See 38 U.S.C.A. § 2307.

Regarding the appellant's argument that the veteran's death 
was caused by VA negligence, this is essentially an argument 
for DIC benefits under 38 U.S.C.A. § 1151.  In this regard, 
it is noteworthy that such benefits have not been granted and 
are the subject of the remand below.  Regardless, service-
connected burial benefits are not ancillary benefits to DIC 
benefits under 38 U.S.C.A. § 1151.  In Mintz v Brown, 6 Vet. 
App. 277, 281 (1994) the Court noted that 38 U.S.C.A. § 1151 
provides that "disability or death compensation under this 
chapter [chapter 11] and [DIC] under chapter 13 ... shall be 
awarded in the same manner as if such disability, 
aggravation, or death were service connected."  However, 
"conspicuously absent is any reference to chapter 23 [burial 
benefits]."  Mintz, at 282.  "Simply stated a determination 
of 'as if' service connection under 38 U.S.C. § 1151 may 
create entitlement to benefits under chapters 11 and 13, but 
not to benefits under chapter 23 [burial benefits]."  Mintz 
v. Brown, 6 Vet. App. 277, 282 (1994).  See also VAOGCPREC 3-
2004 (noting that the Federal Circuit in Kilpatrick v. 
Principi, 327 F.3d 1375, 1379 (Fed. Cir. 2003) did not hold 
that disabilities compensated under section 1151 are service-
connected or that section 1151 beneficiaries are generally 
entitled to the full panoply of VA's ancillary benefits.)


ORDER

Entitlement to burial benefits at the service-connected rate 
is denied.





REMAND

Regarding the claim for DIC benefits under 38 U.S.C.A. § 
1151, one of the matters the Board must address is which 
issue or issues are properly before the Board.  An appeal to 
the Board is initiated by a Notice of Disagreement (NOD) and 
completed by a substantive appeal after a Statement of the 
Case (SOC) is furnished.  In essence, the following sequence 
is required: There must be a decision by the RO; the claimant 
must timely express disagreement with the decision; VA must 
respond by issuing a SOC; and finally the claimant, after 
receiving the SOC, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

In a May 2004 rating decision, the RO denied DIC benefits 
under 38 U.S.C.A. § 1151.  The appellant submitted a 
statement expressing disagreement with the decision within 
one year of the notice (in May 2005); no subsequent SOC has 
been issued.  Under Manlincon v. West, 12 Vet. App. 238 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  It is noteworthy that 
the claim is not before the Board at this time and will be 
before the Board only if the appellant timely files a 
substantive appeal.

The Board also notes that a threshold question that must be 
addressed in any claim for VA benefits is whether the person 
seeking the benefit is a proper claimant for the benefit 
sought.  If the appellant is not established as a proper 
claimant, the claim can proceed no further.  The appellant 
has the burden to establish her status as claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  (Under 38 C.F.R. 
§ 3.5(a), DIC is a monthly payment made to a surviving 
spouse, child, or parent.  Under 38 C.F.R. § 3.50(b), a 
surviving spouse is a person of the opposite sex whose 
marriage to the veteran meets certain criteria.)  Therefore, 
the matter to be addressed has been recharacterized as 
whether the appellant is a proper claimant for DIC benefits 
under 38 U.S.C.A. § 1151, and if so, whether such benefits 
are warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should make an administrative 
determination as to whether the appellant 
is a proper claimant for DIC benefits 
under 38 U.S.C.A. § 1151.  Then the RO 
should issue an appropriate SOC in the 
matter of whether DIC benefits under 
38 U.S.C.A. § 1151 are warranted (to 
encompass the threshold matter of the 
appellant's claimant status.  The 
appellant must be advised of the time 
limit for filing a substantive appeal.  
If the appeal is timely perfected, this 
matter should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


